The opinion of the court was delivered by
Lowrie, C. J.
A grant of a right for a tail-race over the land of another to any point that may be considered necessary, certainly is not a grant of a right to change its location as often as the grantee may make it necessary by an alteration or enlargement of his works. No man can reasonably be presumed to have so intended by such a grant. It is a right that is transitory, as to position, only until the race is once made. It would be an incitement to litigation for the law to treat such an easement as a shifting one, and would greatly depreciate the land on which it is charged and discourage its improvement.
Judgment affirmed.